UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL DONDREKUS JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cr-02354-HMH-1)


Submitted:   March 30, 2016                   Decided:   April 28, 2016


Before WILKINSON and    GREGORY,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,  Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant.   Maxwell B. Cauthen,
III,   Assistant   United States   Attorney,  Greenville,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel       Dondrekus     Johnson          appeals     the   district     court’s

judgment revoking his supervised release and sentencing him to

two years in prison.               Johnson’s attorney has filed a brief under

Anders v. California, 386 U.S. 738 (1967), asserting there are

no    meritorious          grounds       for    appeal    but     raising    the    issue   of

whether the district court procedurally erred in sentencing him

to 24 months in prison.                  Johnson has filed a pro se supplemental

brief raising the issues of whether his counsel was ineffective

and       whether        the   district         court    erred     in   finding     that    he

committed new criminal conduct in beating his ex-girlfriend and

that he lied about it at his revocation hearing.                            We affirm.

          We review a district court’s judgment revoking supervised

release       and      imposing      a    term     of    imprisonment        for   abuse    of

discretion.            United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).              We review the district court’s factual findings

underlying         a     revocation       for    clear    error.        United     States   v.

Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S. Ct.

494 (2015).            To revoke supervised release, a district court need

only find a violation of supervised release by a preponderance

of the evidence.               18 U.S.C. § 3583(e)(3) (2012).                This standard

“simply requires the trier of fact to believe that the existence

of    a    fact     is    more   probable        than    its     nonexistence.”       United



                                                  2
States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (citation

and internal quotation marks omitted).

      We will not disturb a district court’s revocation sentence

unless it falls outside the statutory maximum or is otherwise

“plainly    unreasonable.”         Padgett,       788    F.3d   at    373   (citation

omitted).        The district court retains broad discretion to impose

a   term    of    imprisonment     up    to    the    statutory      maximum.       Id.

(citations and quotation marks omitted).

      Only if the revocation sentence is unreasonable must we

assess whether it is plainly so.                 Id. (citation omitted).             In

determining whether a revocation sentence is unreasonable, we

are    informed       by     the    same        procedural      and        substantive

considerations that guide our review of original sentences but

we strike a more deferential appellate posture.                      Id. (citations

and quotation marks omitted).                  While the district court must

explain its sentence, it “need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing

a post-conviction sentence.”                  United States v. Thompson, 595

F.3d 544, 547 (4th Cir. 2010).

      “It   is     well    established    that    a     defendant    may    raise   [a]

claim of ineffective assistance of counsel in the first instance

on direct appeal if and only if it conclusively appears from the

record that . . . counsel did not provide effective assistance.”

United States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014)

                                           3
(citation and internal quotation marks omitted).                             “Otherwise,

[he]     must    raise   [his]     claim       in    the    district    court       by    a

collateral challenge pursuant to 28 U.S.C. § 2255.”                     Id.

       We have reviewed the record and conclude that the district

court did not clearly err in finding that Johnson committed new

criminal conduct in beating his ex-girlfriend and that he lied

about it at his revocation hearing.                       We further conclude his

sentence is reasonable, and the district court did not abuse its

discretion in revoking his supervised release and sentencing him

to the statutory maximum.           Finally, we conclude the record does

not    conclusively      show    ineffective          assistance,      and    Johnson’s

claim should be raised, if at all, in a 28 U.S.C. § 2255 motion.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                               We

therefore       affirm   the    district    court’s        judgment.         This   court

requires that counsel inform his or her client, in writing, of

his or her right to petition the Supreme Court of the United

States    for    further   review.         If       the   client   requests      that     a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on the client.                      We dispense

with oral argument because the facts and legal contentions are



                                           4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5